Citation Nr: 0605835	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  98-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board previously remanded this case in August 2000 and 
April 2004 for additional development.  As noted by the Board 
in April 2004, it appears that the veteran has raised other 
claims that have not been adjudicated by the RO.  The RO 
should review the claims file, including the hearing before 
the Board in July 2003, and insure that all issues raised by 
the veteran have been fully addressed.  No other issue is 
before the Board at this time.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The most competent medical evidence, as a whole, supports 
the finding that the veteran does not have pancreatitis at 
this time.  


CONCLUSION OF LAW

Service connection for pancreatitis is not established.  
38 U.S.C.A. §§ 1110, 1135 (West 2002); 38 C.F.R. § 3.303 
(2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. At 495-97.  

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran has a history of right upper quadrant abdominal 
pain, dating back to his active military service.  However, 
he has not been diagnosed with pancreatitis.  He has been 
repeatedly diagnosed with abdominal pain of unknown etiology.  
A May 2005 VA examination diagnosed him with abdominal pain 
of unknown etiology and specifically stated that there was no 
direct evidence of pancreatitis.  An April 2004 VA ultrasound 
scan of the veteran's abdomen, liver, and gallbladder showed 
only borderline hepatomegaly.  The Board finds that such 
testing is entitled to great probative weight. 

In March 2004, a VA doctor stated that the veteran had 
abdominal pain of unknown etiology and a history of such pain 
dating back to the 1990s.  A January 2004 VA primary care 
follow up note showed that his abdomen was mildly tender over 
the midline and periumbilical area.  At a June 1997 VA 
examination, the veteran reported that he was diagnosed with 
pancreatitis in February 1997.  In February 1997, while the 
veteran was still in active service, a CT scan report stated 
that the veteran's pancreas was normal in size and shape, 
without masses or calcification.  In December 1996, a 
military physician gave a provisional diagnoses of 
pancreatitis, but said it was to be ruled out after a CT 
scan.  The only other mention of pancreatitis in the 
veteran's service medical records was in September 1992 when 
the veteran was in the hospital for abdominal pain.  The 
doctor stated in the report that the abdominal pain could be 
from hepatic stenosis, subacute biliary disease, 
musculoskeletal strain, pancreatitis, or a psychosomatic 
condition.  In October 1992, at a gastrointestinal 
consultation, a physician ruled out any organ in the 
veteran's abdomen as the source of his right upper quadrant 
pain.  The medical record, as a whole, provides very negative 
evidence against a finding that the veteran has this 
disability at this time. 

Pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
For the purposes of his service connection claim, the veteran 
does not have a current disability.  The Board finds that the 
veteran's VA medical records and service medical records 
(SMRs) are of great probative value and provide evidence 
against this claim.  

Under Diagnostic Code (DC) 7347, pancreatitis, Note 1 states 
that in order to be rated, abdominal pain must be confirmed 
as resulting from pancreatitis by appropriate laboratory and 
clinical studies.  38 C.F.R. § 4.114, Diagnostic Code 7347.  
Since he has no diagnosis of pancreatitis, the veteran cannot 
be rated under DC 7347.  

With regard to the veteran's own opinion, the Board finds 
that the veteran does not have the medical knowledge to 
diagnosis his own condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Regarding the veteran's October 2005 statement, it is 
important for the veteran to understand that  pain 
"consistent with pancreatitis" does not necessarily 
indicate that a person has this condition.  In this case, 
based on extensive medical studies, pancreatitis is not 
indicated. 

The Board finds that the preponderance of the evidence is 
against granting service connection for pancreatitis.  
38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

The initial claim underlying this appeal was initiated nine 
years ago.  The Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted during the pendency of this claim.  The Board 
notes that while this law was enacted during the pendency of 
the appeal, it was considered by the RO as reflected by a 
letter issued in August 2001, as well as the May 2002 
supplemental statement of the case (SSOC).  

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  That is, by a letter dated in 
August 2001, as well as information provided in the May 2002 
SSOC, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  

In addition, the May 2002 SSOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the August 1997 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
The RO did not specifically ask the veteran to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the August 2001 
VCAA notice and the May 2002 otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to her 
claim.  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations, and received notice from the veteran that he 
did not receive any private medical treatment.  The Board 
remanded this case twice to assist the veteran with his 
claim, only obtaining more evidence against the claim.  

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the April 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

Service connection for pancreatitis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


